DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/22 has been entered.
2.	This action is in response amendment filed on 02/01/22.
3.	Claims 29-44 are under examination.
4.	Claims 1-28 are canceled.

Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 02/01/22 have being considered by the examiner and made of record in the application file. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
7.	The drawings filed on 12/16/19 & 05/27/21 are accepted by the examiner.

 

Response to Arguments/Remarks
8.	Applicant’s remarks filed on 02/01/22, with respect to claims 29-44 has been considered by the examiner and the claims are allowed with respect to the newly filed IDS on 02/01/22.

Allowable Subject Matter
9.	Claims 29-44 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Kim et al. 2020/0260524 A1 (Title: method and apparatus for transmitting and receiving data in wireless communication system) (See abstract, Para. 0009, 0023 & 0103).
B.	Han et al. 2020/0008118 A1 (Title: Reflective QoS flow characteristic-based communications-method and apparatus) (See FIG. 3, Para. 0112 & 0312).
C.	Lee et al. 2019/0215717 A1 (Title: communication device, processing device and method for transmitting buffer status report) (See FIG. 8, Para. 0067, 0070 & 0087).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469